                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JERRY HAMILTONHAUSEY,                              Case No. 18-cv-06457-SI
                                   8                    Petitioner,
                                                                                            ORDER OF DISMISSAL
                                   9              v.
                                                                                            Re: Dkt. Nos. 1, 5
                                  10     UNKNOWN,
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Jerry Hamiltonhausey, an inmate at San Quentin State Prison, filed this pro se action seeking

                                  14   a writ of habeas corpus pursuant to 28 U.S.C. § 2254 to challenge the decision of the Board of Parole

                                  15   Hearings (“BPH”) finding him not suitable for parole. For the reasons discussed below, the petition

                                  16   will be dismissed.

                                  17

                                  18                                            BACKGROUND

                                  19          Hamiltonhausey was convicted in 1993 in Alameda County Superior Court of second degree

                                  20   murder with use of a weapon. He currently is serving a sentence of 18 years to life in prison for the

                                  21   offense.

                                  22          A parole hearing was conducted for Hamiltonhausey on September 13, 2017. At the

                                  23   conclusion of the hearing, the BPH panel found him not suitable for parole and recommended that

                                  24   his next parole hearing take place in five years. See Docket No. 1 at 158-71.

                                  25          Hamiltonhausey filed habeas petitions in state courts to challenge the BPH's decision. The

                                  26   California Court of Appeal and the California Supreme Court summarily denied his petitions.

                                  27   Docket No.1 at 22, 24. Hamiltonhausey then filed this action.

                                  28
                                   1                                              DISCUSSION

                                   2          A district court may entertain a petition for writ of habeas corpus “in behalf of a person in

                                   3   custody pursuant to the judgment of a State court only on the ground that he is in custody in violation

                                   4   of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a); Swarthout v.

                                   5   Cooke, 562 U.S. 216, 219 (2011) (citations omitted.) A district court considering an application for

                                   6   a writ of habeas corpus shall “award the writ or issue an order directing the respondent to show

                                   7   cause why the writ should not be granted, unless it appears from the application that the applicant

                                   8   or person detained is not entitled thereto.” 28 U.S.C. § 2243. Summary dismissal is appropriate

                                   9   only where the allegations in the petition are vague or conclusory, palpably incredible, or patently

                                  10   frivolous or false. See Hendricks v. Vasquez, 908 F.2d 490, 491 (9th Cir. 1990).

                                  11          In his federal petition, Hamiltonhausey alleges three claims: (1) his right to due process was

                                  12   violated because the BPH’s decision lacks sufficient evidentiary support and fails to comport with
Northern District of California
 United States District Court




                                  13   state law regulations and guidelines; (2) the repeated denial of parole for him violates his Eighth

                                  14   Amendment right to be free from cruel and unusual punishment; and (3) the denial of parole violated

                                  15   his right to equal protection, apparently because he was given inconsistent recommendations at his

                                  16   parole hearings over the years. As will be explained below, none of the claims supports habeas

                                  17   relief for Hamiltonhausey.

                                  18          Due process claim: For purposes of federal habeas review, a California prisoner is entitled

                                  19   to only “minimal” procedural protections in connection with a parole suitability determination. The

                                  20   procedural protections to which the prisoner is entitled under the Due Process Clause of the

                                  21   Fourteenth Amendment to the U.S. Constitution are limited to an opportunity to be heard and a

                                  22   statement of the reasons why parole was denied. See Cooke, 562 U.S. at 220.

                                  23          Hamiltonhausey does not dispute that he received those two procedural protections, and the

                                  24   record before this court plainly shows that he did receive them. In Cooke, the Court explained that

                                  25   no Supreme Court case “supports converting California’s ‘some evidence’ rule into a substantive

                                  26   federal requirement,” id., and the Ninth Circuit erred in holding otherwise. In light of the Supreme

                                  27   Court’s determination that the constitutionally-mandated procedural protections do not include a

                                  28   requirement that there be some evidence (or any other amount of evidence) to support the parole
                                                                                         2
                                   1   denial, the due process claim must be rejected. The state court’s rejection of Hamiltonhausey’s due

                                   2   process challenge was not contrary to or an unreasonable application of Cooke.

                                   3          He also urges that the BPH’s failure to follow state regulations and guidelines violated his

                                   4   right to due process. Federal habeas relief is not available for an alleged state law error. Cooke,

                                   5   562 U.S. at 219. He cannot make a state law claim into a federal one simply by attaching a “due

                                   6   process” label to it. See Langford v. Day, 110 F.3d 1380, 1389 (9th Cir. 1996) (litigant cannot

                                   7   “transform a state-law issue into a federal one merely by asserting a violation of due process”).

                                   8   There is no cognizable federal due process claim.

                                   9          Cruel and unusual punishment claim: The Eighth Amendment’s “Cruel and Unusual

                                  10   Punishments Clause prohibits the imposition of inherently barbaric punishments under all

                                  11   circumstances.” Graham v. Florida, 560 U.S. 48, 59 (2010). “For the most part, however, the

                                  12   [Supreme] Court’s precedents consider punishments challenged not as inherently barbaric but as
Northern District of California
 United States District Court




                                  13   disproportionate to the crime.” Id. The Eighth Amendment contains a “narrow” proportionality

                                  14   principle – one that “does not require strict proportionality between crime and sentence,” and forbids

                                  15   only “extreme sentences that are ‘grossly disproportionate’ to the crime.” Id. at 59-60. “[O]utside

                                  16   the context of capital punishment, successful challenges to the proportionality of particular

                                  17   sentences [will be] exceedingly rare.” Solem v. Helm, 463 U.S. 277, 289-90 (1983). Only in that

                                  18   rare case where a comparison of the gravity of the offense and the severity of the sentence leads to

                                  19   an inference of gross disproportionality does the court compare a petitioner’s sentence with

                                  20   sentences for other offenders in the jurisdiction, and for the same crime in other jurisdictions, to

                                  21   determine whether it is cruel and unusual punishment. Graham, 560 U.S. at 60.

                                  22          A sentence of life in prison, or 15-years-to-life in prison, for a murder does not lead to an

                                  23   inference of gross disproportionality and therefore does not amount to cruel and unusual punishment

                                  24   forbidden by the Eighth Amendment. See United States v. LaFleur, 971 F.2d 200, 211 (9th Cir.

                                  25   1991) (“Under Harmelin [v. Michigan, 501 U.S. 957 (1991)], it is clear that a mandatory life

                                  26   sentence for murder does not constitute cruel and unusual punishment”); cf. Solem, 463 U.S. at 290

                                  27   n.15 (discussing earlier case in which it had found the death penalty to be excessive for felony

                                  28   murder in the circumstances of a particular case; “clearly no sentence of imprisonment would be
                                                                                         3
                                   1   disproportionate” for the felony murder of an elderly couple). Indeterminate life sentences for

                                   2   crimes less serious than murder also have been upheld by the Supreme Court. See e.g., Ewing v.

                                   3   California, 538 U.S. 11, 29-31 (2003) (upholding sentence of 25-years-to-life for recidivist

                                   4   convicted most recently of grand theft); Lockyer v. Andrade, 538 U.S. 63, 76 (2003) (upholding

                                   5   sentence of two consecutive terms of 25-years-to-life for recidivist convicted most recently of two

                                   6   counts of petty theft with a prior conviction); Harmelin, 501 U.S. at 996 (upholding sentence of life

                                   7   without possibility of parole for first offense of possession of 672 grams of cocaine).

                                   8          Hamiltonhausey’s claim that the repeated denials of parole that have extended his

                                   9   incarceration to make it cruel and unusual punishment must be rejected. Even if he must spend the

                                  10   rest of his life in prison on his 18-to-life sentence for murder with personal use of a firearm, his

                                  11   continued imprisonment will not run afoul of the Eighth Amendment. Life imprisonment for second

                                  12   degree murder committed by an adult is not so disproportionate to the crime that it could be said to
Northern District of California
 United States District Court




                                  13   amount to cruel and unusual punishment under the Eighth Amendment of the U.S. Constitution.

                                  14          Equal protection claim: The Fourteenth Amendment's Equal Protection Clause provides that

                                  15   no state shall deny to any person “the equal protection of the laws.” U.S. Const. amend. XIV. The

                                  16   Equal Protection Clause ensures that “all persons similarly situated should be treated alike.” City

                                  17   of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985). The Constitution does not, however,

                                  18   require things that are different to be treated the same. Plyler v. Doe, 457 U.S. 202, 216 (1982).

                                  19          Hamiltonhausey appears to contend that his right to equal protection has been denied because

                                  20   different BPH panels over the years have given him sometimes inconsistent recommendations as to

                                  21   activities and behaviors he should engage in to improve his parole prospects. See Docket No. 1 at

                                  22   3-4. At his most recent hearing, the BPH panel recommended that Hamiltonhausey participate again

                                  23   in programs in which he already had participated. See id. Even with liberal construction, these

                                  24   allegations do not suggest an equal protection violation. Hamiltonhausey does not allege that he

                                  25   was treated differently from other similarly situated inmates, much less that he was treated

                                  26   differently for a discriminatory purpose. See Furnace v. Sullivan, 705 F.3d 1021, 1030 (9th Cir.

                                  27   2013) (“‘To state a claim under 42 U.S.C. § 1983 for a violation of the Equal Protection Clause of

                                  28   the Fourteenth Amendment a plaintiff must show that the defendants acted with an intent or purpose
                                                                                         4
                                   1   to discriminate against the plaintiff based upon membership in a protected class.’”); Reeb v. Thomas,

                                   2   636 F.3d 1224, 1228 n.4 (9th Cir. 2011) (equal protection claim fails where petitioner “does not

                                   3   present any facts demonstrating that he was treated differently from others who were similarly

                                   4   situated to him”). The equal protection claim is dismissed.

                                   5          Leave to amend has not been granted for any of the claims because it would be futile. It is

                                   6   the state of the law, not insufficiently alleged facts, that precludes relief for Hamiltonhausey.

                                   7          A certificate of appealability will not issue. See 28 U.S.C. § 2253(c). This is not a case in

                                   8   which “reasonable jurists would find the district court’s assessment of the constitutional claims

                                   9   debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

                                  10          Petitioner’s in forma pauperis application is GRANTED. Docket No. 5.

                                  11

                                  12                                          CONCLUSION
Northern District of California
 United States District Court




                                  13          The petition for writ of habeas corpus is dismissed. The clerk will close the file.

                                  14          IT IS SO ORDERED.

                                  15   Dated: November 5, 2018

                                  16                                                     ______________________________________
                                                                                         SUSAN ILLSTON
                                  17                                                     United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          5
